DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-4 are pending. Claim 1 is independent. Claim 1 was amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2022 has been entered.
 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Response to Arguments
Applicant's arguments filed 4/13/2022 have been fully considered, the examiner’s reply is the following:
Regarding the rejections of the claims under 35 USC 102/103, applicants argue that independent claim 1 is not disclosed by U.S. Pat. Pub. No. 2016/0098502 to Havre ("Havre"). Specifically, after summarizing the amended claim language and various Havre descriptions the applicants argue that “Havre does not describe the well models 532, 534, 536, and 538 as networks. They are instead a series of pipes and valves.” Response at 6. The examiner respectfully disagrees with the characterization of Havre and its disclosures and the requirements of the current claim language. For example, in Fig. 4, item 410 is labeled the “Network”.  On this figure, it is clearly visible that the simplified representation in fact is only illustrating a small portion of the reservoir network. This is reinforced in for example paragraph [0105] that states “FIG. 4 shows an example of a relatively small production system network 410 (e.g., optionally a portion of a larger network 401), an example of a system 450 and examples of modules 470. As shown, the network 410 forms somewhat of a tree like structure where flowlines represent branches (e.g., segments) and junctions represent nodes. As shown in FIG. 4, the network 410 provides for transportation of oil and gas fluids from well locations along flowlines interconnected at junctions with final delivery at a central processing facility.” Applicant’s argue that the network 410 is not a well system. Response at 8. There is no particular definition provided in the claim of what constitutes a “well system”. Thus, as examiner has explained, a connected set of pipes, valves, pumps and other drilling components related to hydrocarbon recovery is undoubtedly a “well system” that includes a network. Under no reasonable claim construction do the various pipes, pumps and valves that enable the hydrocarbons from the formation to be transported through the system made up of all the pieces disclosed in Havre fail to disclose a “network”. Indeed, pipes and valves that are connected are clearly a network (i.e., a group or system of interconnected things). Thus, the examiner has construed Havre as disclosing a network of branches for the well including a number of entry and exit points as well as junctions. 
Applicants also argue that Havre does not disclose the claimed "calculate the flow at each input point and through the branch according to said boundary conditions and selected flow conditions in at least one of said inputs, branch and branch exit point." Response at 7. It is noted, that this claim limitation only requires a single one of said inputs, branch or branch exit point. Applicants continue to argue based on a description only in the specification and the arguments, but continue to have broad claim terms.
Applicant further argues that “Havre is not concerned with boundary conditions.” Response at 7-8. The examiner respectfully disagrees. Havre explicitly sets forth that boundary conditions are part of the modeling process. In paragraph, [0064] Havre states “[a]s an example, residual equations may include a branch residual, an internal node residual, and a boundary condition. In such an example, a branch residual for a sub-branch relates the branch flow to the pressure at the branch inlet node and the pressure at the outlet node, As an example, internal node residuals can define where total flow into a node is equal to total flow out of the node.” (Emphasis added). Additionally, Havre explicitly states that the method for modeling the flows “may include a branch residual, an internal node residual, and a boundary condition.” (see Havre [0086-0091]). The examiner has interpreted Havre as disclosing that as part of the fluid flow analysis (which includes flows, pressures, friction, stress, multiphase, mass and energy conservation and other elements as made clear throughout Havre) discloses that the modeling including the accompanying calculations includes boundary conditions as explicitly stated in Havre.  
Applicants also argue that Havre fails to teach or suggest "recursively through each branch and controller, calculate and balance the flow conditions in each branch for obtaining said predetermined output." Response at 7. The examiner respectfully disagrees. Havre teaches throughout the disclosure that the modeling and simulation process includes flow calculations and even specifically applies a Newton solver 350 (i.e., a recursive solution) of the same type disclosed in applicant’s own published specification US 2020/0333506 at paragraph [0056] (“The solver defines a one variable fundamental gradient driven equation solver Fun( ) which is a hybrid method in close relation to Golden Search, Cord method, Newton Raphson or equivalent with nonanalytic function gradients.”). See also Havre at [0092] “determining an initial solution may be performed using a production model where for each subsequent iteration, a Jacobian matrix is calculated. The values of the Jacobian matrix may be used to solve a Jacobian equation for the Newton-Raphson update. To solve the Jacobian equation, one or more types of matrix solvers may be used.” The Newton-Raphson mathematical method is a recursive method and thus, Havre discloses a recursive technique. Thus, Havre discloses the claims as recited. Applicants explain that the distinction between the approach in Havre and the instant application is “significant because, as the present Specification explains, "the key part of the invention represents algorithms to handle strong inhomogeneity of the reservoir deliveries into wells and discontinuities in flow pressure relations during flow versus pressure calculations along the network trajectories." Id. However, at present the claims do not recite such a distinction sufficiently to distinguish the disclosure and teaching of Havre. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Havre et al., US Patent Application Publication No. 2016/0098502 (Havre).
Claim 1. Havre discloses System for modelling flow conditions in a well system, the system comprising:
A system control unit (Havre, Fig. 2 surface unit 216 that includes a controller 222 and processors 224); and
A data storage configured to store a representation of a well system, the representation of the well system comprising: a number of branches (1,1a) conducting hydrocarbons from at least one branch entry point (3,3a) to a branch exit point (2) having a predetermined output (Havre, see Fig. 4 with network 401 including branches with entry and exit points; see also Figs. 6-11 generally illustrating networks with branches, entrances and exits; [0105] “FIG. 4 shows an example of a relatively small production system network 410 (e.g., optionally a portion of a larger network 401), an example of a system 450 and examples of modules 470. As shown, the network 410 forms somewhat of a tree like structure where flowlines represent branches (e.g., segments) and junctions represent nodes. As shown in FIG. 4, the network 410 provides for transportation of oil and gas fluids from well locations along flowlines interconnected at junctions with final delivery at a central processing facility.”; [0162] “a method may proceed to time step control for flow and signal connections. Such time step control may include automatically applying a new time step c1·iterion to one or more control volumes (CVs) for flow connections, nodes, and sections that are used in flow connection. For 1erms FLOWIN, FLOWOUT, SINGNALlN, SIGNALOUT, a time step may be added as HT (HT for object), an output control variable such as PTBOU, CGGBOU (mode variables) PT, CMG (source variables), etc.”; [0191] “The connection diagram 2210 of Fig. 22 shows an example of signal variables with respect to a sub-model send action and a sub-model receive action. As an example, signal connections be1ween sub-models may be suitable for reuse of controller logic across sub-model or signal communication between sub-models. As an example, consider a case with a manual controller that provides information as to ambient air temperature. Such a controller value can be transferred to the sub-models and used appropriately.” Any such value is predetermined output.), at least one of said branches constituting a global well system exit point (Havre, see for example Fig. 4 Man1, Man2, Man3, and/or CPF depending on which point is selected as representing a global well system but each is construed as disclosing such an exit point), wherein each branch of the number of branches (1, 1a) comprises: a branch entry point (3,3a) being provided with a least one flow inlet (4) and being related to known boundary conditions and with an input flow control unit (7) being related to adjustable flow characteristics for controlling a flow through one of said at least one flow inlet (4) (Havre, see for example Fig. 8 I-A branch entry point and flow inlet having a flow control unit V-A-5 (valve with control C-A-5); [0143] “The model of well A 532 describes the flow path from reservoir conditions I-A to wellhead N-A. At the wellhead there are three valves: (i) Production Master Valve V-A-3, (ii) Production Wing Valve V-A-2; and (iii) Production Choke Valve V-A-1.”), said boundary conditions including predetermined data concerning at least one of pressure, temperature and flow at said input flow control unit (7); (Havre, [0091] “As an example, residual equations may include a branch residual, an internal node residual, and a boundary condition.” see Fig. 21 illustrating flow variables and see Table 1 describing example variables including pressure and temperature among others; [0102] “), and a branch flow control unit (6) having adjustable flow characteristics for controlling the flow through the branch (1, 1a); wherein the number of branches are connected in parallel and in series, the number of branches constituting a network of branches at least part of which being connected exit point to input point is a series, including a number of flow input points coupled to the surrounding geological formation (Havre, [0065] “A pipe in the oilfield network 302 may be connected to a processing facility ( e.g., a processing facility 320), a wellsite (e.g., the wellsite 1 312, the wellsite n 314, etc.), and/or a junction in which pipes are connected. As an example, flow rate of fluid and/or gas into pipes may be adjustable; thus, certain pipes in the oilfield network 302 may be choked or closed so as to not allow fluid and/ or gas through the pipe.”; [0132] “As an example, a production system may operate dynamically with respect to a network model, for example, where information from the production system may be transmitted to a computing device, a computing system, etc., that performs model-based simulations. As an example, simulation results may provide a basis, directly and/or indirectly, for making one or more adjustments to a production system. For example, a position of a valve may be adjusted, a pump rate may be adjusted, a heater may be adjusted, separation equipment may be adjusted as to separating phases of a multiphase fluid, etc.” see Fig. 4 illustrating that the network with branches is illustrative and includes a variety of configurations that in networks typically include both series and parallel branches, and Figs. 6, 7 and 13 illustrating a variety of networks and branches connected parallel to each other. EN: Thus, Havre teaches that branches in the network may have flow controlled.);
the system control unit being adapted to: calculate the flow at each input point and through the branch according to said boundary conditions and selected flow conditions in at least one of said flow input points, branches, and branch exit points (Havre, [0062] “Through use of equations for flow into and out of a branch and equating to zero, a linear matrix in unknown pressures may be obtained.”; [0064] “As an example, residual equations may include a branch residual, an internal node residual, and a boundary condition. In such an example, a branch residual for a sub-branch relates the branch flow to the pressure at the branch inlet node and the pressure at the outlet node, As an example, internal node residuals can define where total flow into a node is equal to total flow out of the node.” [0079] “As an example, the single branch solver 342 may include functionality to calculate the flow and pressure drop in a wellbore or a single flow line branch given various inputs. [0084] “As to the network solver 344, in the example of FIG. 3, it is shown as being connected to the Wegstein solver 348 and/or the Newton solver 350. The Wegstein solver 348 and the Newton solver 350 include functionality to combine a production model for several sub-networks to create a production result that may be used to plan an oilfield network, optimize flow rates of wellsites in an oilfield network, and/or identify and address faulty components within an oilfield network.” EN: Emphasis added. Thus, Havre discloses that the method and system disclosed includes solvers that calculate the flow and pressure in a branch and in the network as part of the optimization and control); 
control said branch flow control units (6) and input flow control units (7) of the number of branches so as to provide the predetermined output at said global well system exit point (Havre, [0041] “As an example, an analysis using a flow simulation model may be a network analysis to: identify production bottlenecks and constraints; assess benefits of new wells, additional pipelines, compression systems, etc.; calculate deliverability from field gathering systems; predict pressure and temperature profiles through flow paths; or plan full-field development.”; [0155] “In FIG. 12, the method 1250 includes a reception block 1252 for receiving a model of a fluid production network where the model includes a plurality of sub-models; a synchronization block 1254 for synchronizing simulation of the plurality of sub-models with respect to time; and an output block 1256 for outputting values for fluid flow variables of the model. As an example, values output may be utilized in one or more field operations. For example, consider controlling one piece of equipment based at least in part on such values.” EN: The control of the piece of equipment (e.g., a valve or other FCU) is based on the model values, which are thus predetermined.); and 
recursively, through each branch flow control unit (6) and input flow control unit (7), calculate and balance the flow conditions in each branch for obtaining said predetermined output (Havre, [0084] “As to the network solver 344, in the example of FIG. 3, it is shown as being connected to the Wegstein solver 348 and/or the Newton solver 350. The Wegstein solver 348 and the Newton solver 350 include functionality to combine a production model for several sub-networks to create a production result that may be used to plan an oilfield network, optimize flow rates of wellsites in an oilfield network, and/or identify and address faulty components within an oilfield network. The Wegstein solver 348 can use an iterative method with Wegstein acceleration.”; [0092] “determining an initial solution may be performed using a production model where for each subsequent iteration, a Jacobian matrix is calculated. The values of the Jacobian matrix may be used to solve a Jacobian equation for the Newton-Raphson update.”; [0115] “As an example, a framework may be implemented using various features of a system such as, for example, the system 450 of FIG. 4. As an example, one or more modules may be provided that include instructions that may be executed by a processor or processors. As an example, instructions may be provided for execution of instructions in parallel, for example, to consider multiple features of a network or networks that may be associated with a geologic environment such as the geologic environment 110 of FIG.1.”; [0132] “As an example, a control mechanism may operate automatically, semi-automatically and/or manually. As an example, a model-based simulator may be operatively coupled to a data acquisition mechanism and/or a control mechanism that are operatively coupled to field equipment (e.g., equipment in a production system).”; [0128] “In Fig. 12, the method 1250 includes a reception block 1252 for receiving a model of a fluid production network where the model includes a plurality of sub-models; a synchronization block 1254 for synchronizing simulation of the plurality of sub-models with respect to time; and an output block 1256 for outputting values for fluid flow variables of the model. As an example, values output may be utilized in one or more field operations. For example, consider controlling one piece of equipment based at least in part on such values. As an example, a method such as the method 1250 can include receiving information from one or more sensors of a production network.” Examiner’s Note (EN): The system manages the simulations and/or modules of sub models to analyze and control the flow in the branches and network and Newton solver is a recursive technique.);
wherein the system is configured to build a model of the flow conditions based on said boundary conditions including selected flow characteristics at each input point and a branch providing a selected flow input (Havre, [0074] “As to the network modeler 332, it may allow a user to create a graphical network model that combines wellbore models and/or single branch models. As an example, the network modeler 328 and/or wellbore modeler 360 may model pipes in the oilfield network 302 as branches of the oilfield network 302 (e.g., optionally as one or more segments, optionally with one or more nodes, etc.). In such an example, each branch may be connected to a wellsite or a junction. A junction may be defined as a group of two or more pipes that intersect at a particular location (e.g., a junction may be a node or a type of node).”; [0132] “As an example, a control mechanism may operate automatically, semi-automatically and/or manually. As an example, a model-based simulator may be operatively coupled to a data acquisition mechanism and/or a control mechanism that are operatively coupled to field equipment (e.g., equipment in a production system).”).

Claim 3. Havre discloses the Method for determining the global exit values of a branch system according to claim 1, including the steps of measuring the input values at branch inputs constituted by inputs from a geological formation, and, for each branch serially connected from said first inputs and based on the branch characteristics (Havre, [0113] “FIG. 4 shows example modules 470 as including a graphical user interface (GUI) module 471, a map module 472, an equipment module 473, a data module 474 (e.g., for measured data, synthetic data, etc.), a modeling module 475, and one or more other modules 476.”; [0115] “As an example, a framework may be implemented using various features of a system such as, for example, the system 450 of FIG. 4. As an example, one or more modules may be provided that include instructions that may be executed by a processor or processors. As an example, instructions may be provided for execution of instructions in parallel, for example, to consider multiple features of a network or networks that may be associated with a geologic environment such as the geologic environment 110 of FIG.1.”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Havre et al., US Patent Application Publication No. 2016/0098502 (Havre).
Claim 2. Havre discloses the Method for controlling a system according to claim 1. Havre does not explicitly disclose, but teaches providing a predetermined set of values at the global exit point, for each serially connected branch calculating the input values of the branch corresponding to the exit values of the branch, starting at the global output value, and adjusting said input values or branch characteristics for obtaining said predetermined global exit values (Havre, see Fig. 4 with network 401 including branches with entry and exit points; see also Figs. 6-11 generally illustrating networks with branches, entrances and exits [0042] “a flow simulation model may provide for analyses with respect to future times, for example, to allow for optimization of production equipment, injection equipment, etc. As an example, consider an optimal time based and conditional-event logic representation for daily field development operations that can be used to evaluate drilling of new developmental wells, installing additional processing facilities over time, choke-adjusted wells to meet production and operating limits, shutting in of depleting wells as reservoir conditions decline, etc.”; [0046] “production system can include equipment, for example, where a piece of equipment of the production system may be represented in a sub-network of a network model (e.g., optionally as a sub-model or sub-models, etc.) and, for example, assigned equations formulated to represent the piece of equipment. As an example, a piece of equipment may include an electric motor operatively coupled to a mechanism to move fluid (e.g., a pump, compressor, etc.).As an example, a piece of equipment may include a heater coupled to a power source, a fuel source, etc. (e.g., consider a steam generator). As an example, a piece of equipment may include a conduit for delivery of fluid where the fluid may be for delivery of heat energy (e.g., consider a steam injector). As an example, a piece of equipment may include a conduit for delivery of a substance (e.g., a chemical, a proppant, etc.).”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Havre’s invention to start at a desired output value and adjust the parameters until the results are achieved with as suggested and taught by Havre in paragraphs 0132, 0155. 

Claim 4. Havre discloses the Method according to claim 3. Havre does not explicitly disclose, but teaches wherein at each input, the pressure value is defined as the pressure at the lowest input (Havre, [0159] “As an example, consider interconnection of mass flows between models B1 and B2. Assume that the flow from model B1 is positive from model B1 into model B2. For model B1 to calculate the mass flows from model B1 into model B2, the pressure in the section where model B1 is interfaced into model B2 can be an input to model B1. Further, the mass flows of gas, oil and water calculated by model B1 can be input to model B2.” This teaches that the pressure and mass values are related and will vary as adjustments are made to the model.).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Havre before them, to have tried to address the need of determining the pressure value to achieve the desired result of optimizing the production and operations by using one or more of the known predictable solutions of selecting a starting pressure as measured, low, high or average, because one of ordinary skill in the art could have pursued the known potential options with a reasonable expectation of success of achieving the desired parameters through normal optimization procedures.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gennerud et al., US Patent Application Publication No. 2018/0320504 related to analyzing and assessing branches in a flow network in an oil and gas field.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Examiner, Art Unit 2148